Exhibit 10.1
 
March 5, 2012


Omagine, Inc.’s Vice-President & Director, Mr. Charles P. Kuczynski, is
providing the following comments to update our shareholders and in response to
several recent comments and questions raised by certain shareholders on our
investor relations message board at Agoracom.
 
“I empathize with our shareholders frustration over the many delays in getting
the DA signed and, based on my close communication with our management team in
Oman, the following is my understanding of the facts as they stand today.


There is nothing amusing about the delays we have encountered to date. I am
however surprised when, from time to time, I read comments posted to our
investor relations hub at Agoracom claiming that “all other projects have been
approved”. The Wave of course is not an MOT project. And we have all seen the
years of serial and repetitive public relations announcements from MOT re: the
various tourist facilities (shaded areas and toilet facilities) which have been
undertaken around the Sultanate - and the similar multitude of announcements
about the new Convention Center which is only now getting started. And of
course, we have witnessed many, many MOUs being signed for various ITC projects
over the years.


Although much good and valuable tourism promotion activities have been
undertaken by MOT,  – in fact – precisely only two (2) DAs for ITC projects have
been signed in the past 5 years. One other ITC project began without a DA being
signed. And all 3 of these projects have been problematic and have added further
hesitancy to an already hesitant bureaucracy.


It is also surprising and slightly offensive to see frequent comments saying
things to the effect of “this is the Middle East --- and if the Sultan wants it
done, it gets done etc., etc.”  In spite of our repeated disclosures to the
contrary, this type of hysterical and over-heated rhetoric merely reveals the
simple-minded naiveté of the author. Our information – and we believe it to be
true and quite reasonable – is that RCA (which is independent of the Government)
is instructed not to interfere in the affairs of the government. RCA, which
represents His Majesty, is a substantial investor in Omagine LLC and RCA has
provided the land for the project. Our shareholders are free to draw their own
conclusions as to HM’s interest in the Omagine Project from those facts – but
shareholders are being extremely naive to think that the ruler of the country –
with many affairs of state to deal with – has nothing better to do with his time
than to concern himself with the Omagine Project which is being handled by his
Government.


Prior to the passing of H.E Rajha (the former Minister of Tourism) in early
2011, the MOT had signed DAs for: (i) the predictable misadventure of the Blue
City project which is now forever seared into the consciousness of all concerned
Government parties and (ii) the Muriya project in Salalah (undertaken & promoted
before the Arab Spring by the Egyptian conglomerate Orascom). Muriya is underway
but has recently slowed considerably.


Although backed by Dubai Holdings (an entity of the Dubai government),  the Yiti
- Sama-Dubai project (for which no DA was signed) foundered on the shoals of the
worldwide financial crisis which greatly affected Dubai.


Notwithstanding the foregoing, prior to her passing in February 2011, H.E. Rajha
and MOT and Omagine LLC had, as previously reported, come to a final agreement
on the DA for the Omagine project. Since that time two (2) Ministers of Tourism
have come and gone and no decisions or approvals with respect to any ITC
projects – or other projects of any consequence were made during their terms. A
new Minister of Tourism – H.E. Ahmad bin Nasser Al Mehrzi (the Omani Ambassador
to France) was recently appointed and is expected to take up his duties within
the next week or so.


Although we deem it neither advisable nor wise to provide a detailed disclosure
of ongoing complex discussions, our shareholders should be aware that management
has recently reached out to and engaged with high level persons in the Oman and
U.S. governments in an effort to conclude the signing of the DA. These
discussions are necessarily delicate and confidential and are undertaken solely
to arrive at the conclusion all parties desire without embarrassment to any
party.


Although some comments posted to our Agoracom investors relations site indicate
that the poster has superior knowledge in these matters “of how things work in
the Middle East” – we unfortunately do not have the privilege of having that
poster lead our negotiations at the present time. Our management team in Oman
has decades of experience dealing in the Middle East and we will continue to
rely on their diligence, determination and professionalism. While we also
believe our president, Mr. Drohan, to be a “big-idea” dreamer, we also know him
to be ruthlessly realistic.
 
A multi-billion dollar deal like the Omagine Project is not a trivial
undertaking.  Your company is involved in complex negotiations and tediously
meticulous marketing and promotion activities and we greatly appreciate our
shareholders patience.
 
In conclusion we wish to assure our shareholders that we make, and will continue
to make, every effort to provide timely, accurate and informative disclosures
about the business activities of your company. Whether such disclosures are
negative or positive, we will continue to do this in a timely fashion.
 
As always, we remind our shareholders that all "forward looking statements"
contained herein are subject to, known and unknown risks, uncertainties and
other factors which could cause Omagine LLC's, and therefore the Company's,
actual results, financial or operating performance or achievements to differ
from management's projections for them as expressed or implied by such
forward-looking statements.
 
Projections and assumptions contained and expressed herein are based on
information available to the Company at the time so furnished and as of the date
hereof and are, in the opinion of management, reasonable. All such projections
and assumptions are subject to significant uncertainties and contingencies, many
of which are beyond the Company's control, and no assurances can be given that
the projections will be realized. Potential investors are cautioned not to place
undue reliance on any such forward- looking statements, which speak only as of
the date hereof.
 







